12-2738
         Terrones Garcia v. Holder
                                                                                          BIA
                                                                                     Straus, IJ
                                                                                 A096 552 080
                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
     AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 24th day of October, two thousand thirteen.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                GERARD E. LYNCH,
 9                SUSAN L. CARNEY,
10                     Circuit Judges.
11       _____________________________________
12
13       PEDRO SANTIAGO TERRONES GARCIA,
14                Petitioner,
15
16                            v.                                 12-2738
17                                                               NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:                  Pedro Santiago Terrones Garcia, pro
24                                        se, Glastonbury, Connecticut.
25
26       FOR RESPONDENT:                  Stuart F. Delery, Acting Assistant
27                                        Attorney General; Blair T. O’Connor,
28                                        Assistant Director; Rosanne M.
29                                        Perry, Trial Attorney, Office of
30                                        Immigration Litigation, United
31                                        States Department of Justice,
32                                        Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   decision of the Board of Immigration Appeals (“BIA”), it is

 3   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

 4   review is DENIED.

 5       Pedro Santiago Terrones Garcia, a native and citizen of

 6   Peru, seeks review of a June 7, 2012 decision of the BIA

 7   affirming the September 15, 2010 decision of an Immigration

 8   Judge (“IJ”), denying Terrones Garcia’s motion for a

 9   continuance and ordering him removed.   In re Pedro Santiago

10   Terrones Garcia, No. A096 552 080 (B.I.A. June 7, 2012),

11   aff’g No. A096 552 080 (Immig. Ct. Hartford Sept. 15, 2010).

12   We assume the parties’ familiarity with the underlying facts

13   and procedural history of this case.

14       Under the circumstances of this case, we review both

15   the IJ’s and the BIA’s opinions “for the sake of

16   completeness.”   Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

17   2008).   Terrones Garcia challenges only the agency’s denial

18   of a continuance.   We review that denial “under a highly

19   deferential standard of abuse of discretion.”     Morgan v.

20   Gonzales, 445 F.3d 549, 551 (2d Cir. 2006).     An IJ “may

21   grant a motion for continuance for good cause shown,”

22   8 C.F.R. § 1003.29, and only “abuse[s] his discretion in

23   denying a continuance if (1) his decision rests on an error

                                   2
 1   of law (such as the application of the wrong legal

 2   principle) or a clearly erroneous factual finding or (2) his

 3   decision – though not necessarily the product of a legal

 4   error or a clearly erroneous factual finding – cannot be

 5   located within the range of permissible decisions,” Morgan,

 6   445 F.3d at 551-52 (internal quotation marks, brackets, and

 7   citation omitted).   The agency did not abuse its discretion

 8   in denying Terrones Garcia’s motion for a continuance.

 9       In denying Terrones Garcia’s motion, the agency

10   reasonably considered the factors set forth in Matter of

11   Hashmi, including, among others: (1) the Department of

12   Homeland Security’s (“DHS”) opposition to the motion;

13   (2) that the underlying visa petition was not prima facie

14   approvable since it was no longer pending; and (3) the

15   speculative nature of the basis for the requested

16   continuance.   See 24 I. & N. Dec. 785, 790 (BIA 2009).

17   Moreover, the agency reasonably concluded that the visa

18   petition filed by Terrones Garcia’s wife was not prima facie

19   approvable based solely on the fact that it had been denied,

20   because Terrones Garcia proffered no factual basis for

21   concluding otherwise.   Because Terrones Garcia moved for a

22   continuance to seek purely speculative relief and has not


                                   3
 1   demonstrated any error in the agency’s consideration and

 2   denial of that motion, we conclude that the agency did not

 3   abuse its discretion in denying his motion.    See Morgan, 445

 4   F.3d at 551-52; see also Elbahja v. Keisler, 505 F.3d 125,

 5   129 (2d Cir. 2007) (determining that an IJ does not abuse

 6   his or her discretion by denying a continuance sought to

 7   pursue speculative relief).

 8       For the foregoing reasons, the petition for review is

 9   DENIED.

10                                 FOR THE COURT:
11                                 Catherine O’Hagan Wolfe, Clerk




                                    4